Per Curiam :
The merchandise involved in this case is Goddard’s plate powder and is the same material as that before the court in another case of like title, No. 1216, already submitted at this term. The importers are the same in each case and the same paragraphs are in question.
The powder was classified by the collector as an article composed of earthy or mineral substances and assessed under paragraph 95 of the tariff act of 1909. The board held it to be dutiable by similitude to whiting under paragraph 54 of that act, and the Govern*438ment contends that it should have been assessed under paragraph 3 relating to chemical mixtures.
In the brief filed by the Government as appellant in the present case the following statement appears:
Should, the decision in No. 1216 be adverse to the United States, the court need not take the trouble to prepare an opinion herein, for in the event of such a result in No. 1216 we consent that an order of dismissal of the present appeal may be entered without further notice.
Case No. 1216, rnfra, page 433, just referred to, has been decided by the court adversely to the claim of the appellant; therefore upon the authority of the preceding statement the present appeal is now dismissed.